UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-32395 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 7 California 33-0761517 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 17782 Sky Park Circle Irvine, CA 92614-6404 (Address of principal executive offices) (Zip Code) (714) 662-5565 (Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes _ XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes _XNo _ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer Accelerated filer Non-accelerated filerX Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No _X WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 7 (A California Limited Partnership) INDEX TO FORM 10 – Q For the Quarterly Period Ended September 30, 2015 PART I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance SheetsAs of September 30, 2015 and March 31, 2015 3 Condensed Statements of OperationsFor the Three and Six Months Ended September 30, 2015 and 2014 4 Condensed Statement of Partners' Equity (Deficit)For the Six Months Ended September 30, 2015 5 Condensed Statements of Cash FlowsFor the Six Months Ended September 30, 2015 and 2014 6 Notes to Condensed Financial Statements 7 Item 2. Management's Discussion and Analysis of FinancialCondition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risks 18 Item 4. Controls and Procedures 19 PART II. OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1a. Risk Factors 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3.Defaults Upon Senior Securities 20 Item 4.Mine Safety Disclosures 20 Item 5.Other Information 20 Item 6.Exhibits 20 Signatures 21 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 7 (A California Limited Partnership) CONDENSED BALANCE SHEETS (Unaudited) September 30, 2015 March 31, ASSETS Cash and cash equivalents $ $ Investments in Local Limited Partnerships, net (Note 2) - - Due from affiliates, net (Note 4) - - Other assets - Total Assets $ $ LIABILITIES AND PARTNERS' EQUITY (DEFICIT) Liabilities: Accrued fees and expenses due to General Partner and affiliates (Note 3) $ $ Total Liabilities Partners’ Equity (Deficit): General Partner Limited Partners (25,000 Partnership Units authorized; 18,825 and 18,840 Partnership Units, respectively, issued and outstanding) ) ) Total Partners’ Equity (Deficit) ) Total Liabilities and Partners’ Equity (Deficit) $ $ See accompanying notes to condensed financial statements 3 WNC HOUSING TAX CREDIT FUND VI, L.P., SERIES 7 (A California Limited Partnership) CONDENSED STATEMENTS OF OPERATIONS For the Three and Six Months Ended September 30, 2015 and 2014 (Unaudited) Three Months Six Months Three Months Six Months Operating income: Reporting fees $ Distribution income - - Total operating income Operating expenses: Asset management fees (Note 3) Legal and accounting fees Other Total operating expenses Income (loss) from operations ) ) Gain on sale of Local Limited Partnerships - - Interest income 22 43 15 21 Net income (loss) $ ) $ $ ) $ Net income (loss) allocated to: General Partner $
